The Chief Justice.
Too much time should not be consumed by counsel in arguing points so clear and so repeatedly decided. It has been ruled by this Court, that even where a person was made drunken, and enticed to sign a promissory note, he was after-*250wards permitted to give, evidence of the fact, and thus avoided it. The English authorities go no further than to estop a person from stultifying himself. The rule is never extended to the heirs, executors or administrators.
Charles Marsh, for the plaintiff.
.Daniel Buck, for the defendant.
Smith, Judge,
concurred in opinion with the Chief Judge; and witnesses to prove the insanity of the intestate at the time of signing the memorandum, were admitted,
Verdict for the defendant.